Case 19-13273-VFP        Doc 420     Filed 04/09/20 Entered 04/09/20 12:22:03        Desc Main
                                    Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)
  KLESTADT WINTERS JURELLER
  SOUTHARD & STEVENS, LLP
  200 West 41st Street, 17th Floor
  New York, NY 10036-7203
  Telephone: (212) 972-3000
  Facsimile: (212) 972-2245
  John E. Jureller, Jr. (JJureller@klestadt.com)
  Lauren C. Kiss (LKiss@klestadt.com)

  Counsel to Certain Former Directors and Officers of
  Immune Pharmaceuticals Inc.

  In re:                                                 Chapter 7

  IMMUNE PHARMACEUTICALS INC.,                           Case No.: 19-13273 (VFP)

                         Debtor.
                                                         Hearing Date and Time: May 5, 2020
                                                         at 10:00 a.m. (Eastern Time)

                                                         Objection Deadline: April 28, 2020
                                                         ORAL ARGUMENT WAIVED
                                                         UNLESS OBJECTION(S) FILED


  NOTICE OF MOTION OF CERTAIN FORMER DIRECTORS AND OFFICERS OF
 IMMUNE PHARMACEUTICALS INC. FOR ENTRY OF AN ORDER AUTHORIZING
          PAYMENT AND/OR ADVANCEMENT OF DEFENSE COSTS
               UNDER IMMUNE PHARMACEUTICALS INC.’S
             DIRECTORS AND OFFICERS INSURANCE POLICY

         PLEASE TAKE NOTICE, that on May 5, 2020 at 10:00 a.m. (Eastern Time), Anthony
 Fiorino, M.D. (“Fiorino”), Daniel Kazado (“Kazado”), Daniel Teper, M.D. (“Teper”), Jeffrey
 Paley, M.D. (“Paley”), and John Neczesny (“Neczesny”, collectively the “Former D&Os”), certain
 current and former directors and officers of Immune Pharmaceuticals Inc., by and through their
 undersigned counsel, Klestadt Winters Jureller Southard & Stevens, LLP, shall move before the
 Honorable Vincent F. Papalia, United States Bankruptcy Judge, at the United States Bankruptcy
 Court, District of New Jersey, Martin Luther King Jr. Federal Building, 50 Walnut Street,
 Courtroom 3B, Third Floor, Newark, New Jersey 07102, for entry of an order substantially in the
 form submitted herewith (the “Proposed Order”), authorizing the payment and/or advancement of
 defense costs to the Former D&Os under that certain public company directors and officers
 insurance policy held by Immune Pharmaceuticals Inc. (the “Motion”).
Case 19-13273-VFP           Doc 420      Filed 04/09/20 Entered 04/09/20 12:22:03                    Desc Main
                                        Document      Page 2 of 2



         PLEASE TAKE FURTHER NOTICE, that in support of the Motion, the Former D&Os
 will rely on the accompanying Memorandum of Law that sets forth the relevant factual and legal
 bases upon which the Motion should be granted and the Certification of John E. Jureller, Jr. A
 Proposed Order granting the relief requested in the Motion is also being submitted herewith.

        PLEASE TAKE FURTHER NOTICE, that objections (an “Objection”), if any, to the
 Motion shall be filed with the Clerk of the United States Bankruptcy Court, District of New Jersey,
 with copies served simultaneously upon counsel to the Former D&Os, Attn: John E. Jureller, Jr.
 and Lauren Kiss, Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th
 Floor, New York, New York 10036-7230 by 5:00 p.m. Prevailing Eastern Time on April 28,
 2020 (the “Objection Deadline”).

         PLEASE TAKE FURTHER NOTICE, that Objections to the relief sought in the Motion,
 if any, must (a) be in writing; (b) comply with the Bankruptcy Rules and the Local Rules; and (c)
 state with particularity the legal and factual basis for such Objection.

         PLEASE TAKE FURTHER NOTICE, that unless an Objection is timely filed and
 served by the Objection Deadline, the relief requested in the Motion shall be decided on the papers
 in accordance with D.N.J. LBR 9013-3(d), and the relief requested may be granted without further
 notice or hearing1.

        PLEASE TAKE FURTHER NOTICE, that unless an Objection is timely filed and
 served by the Objection Deadline, the undersigned waives oral argument on the return date of the
 Motion.

 Dated: New York, New York
        April 8, 2020

                                                             KLESTADT WINTERS JURELLER
                                                              SOUTHARD & STEVENS, LLP

                                                             By: /s/John E. Jureller, Jr.
                                                             John E. Jureller, Jr.
                                                             Lauren C. Kiss
                                                             200 West 41st Street, 17th Floor
                                                             New York, NY 10036-7203
                                                             Tel: (212) 972-3000
                                                             Fax: (212) 972-2245
                                                             jjureller@klestadt.com
                                                             lkiss@klestadt.com

                                                             Counsel to Certain Former Directors and
                                                              Officers of Immune Pharmaceuticals Inc.

 1
  In addition to D.N.J. LBR 9013-3(d), pursuant to the Court’s General Order Regarding Court Operations Under
 Exigent Circumstances Created by Coronavirus (COVID 19), all motions will be presumed to be heard on the papers,
 unless oral argument is requested and thereafter permitted by the Court.

                                                        2
